DETAILED ACTION
This action is responsive to the Application filed 01/23/2019.
Accordingly, claims 1-5 are submitted for prosecution on merits.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 To provide a measure of syntax correctness and/or grammar propriety to the language of a claim whose features are deemed allowable by the prosecution, the application has been amended as follows.
In the CLAIMS:
Claim 1: (Currently Amended)
A method of correcting a laser radiation position, comprising: 
forming a powder layer having a predetermined thickness on a shaping table by moving a recoater head, which flattens a metal powder material while supplying the metal powder material, in a horizontal uniaxial direction; 
forming a plurality of sintered sections in which the metal powder material is sintered to surround an irradiation region which is a predetermined region of the powder layer by radiating a laser on at least a plurality of places of outermost positions in the irradiation region; 
imaging the plurality of sintered sections by an imaging unit; 
 calculating actual laser radiation positions from center of gravity positions of the plurality of sintered sections imaged by the imaging unit respectively; 
calculating a positional deviation of the laser radiation position by comparing the actual laser irradiation position with a target laser radiation position in a case where a deviation of the laser radiation position is zero in each of the sintered sections; 
correcting the actual laser radiation position of each of the sintered sections to the target laser radiation position based on the positional deviation of the laser radiation position; 
removing at least the plurality of sintered sections from the irradiation region as the recoater head is moved in the horizontal uniaxial direction; and 
forming a first sintered layer that constitutes a laminated and shaped article by irradiating the laser to the powder layer.
	
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A method of correcting a laser radiation position, comprising: 
(i) forming a powder layer having a predetermined thickness on a shaping table by moving a recoater head, which flattens a metal powder material while supplying the metal powder material, in a horizontal uniaxial direction; 
(ii) forming a plurality of sintered sections in which the metal powder material is sintered to surround an irradiation region which is a predetermined region of the powder layer by radiating a laser on at least a plurality of places of outermost positions in the irradiation region; 
(iii) imaging the plurality of sintered sections by an imaging unit; 
     calculating actual laser radiation positions from center of gravity positions of the plurality of sintered sections imaged by the imaging unit respectively; 
calculating a positional deviation of the laser radiation position by comparing the actual laser irradiation position with a target laser radiation position in a case where a deviation of the laser radiation position is zero in each of the sintered sections; 
correcting the actual laser radiation position of each of the sintered sections to the target laser radiation position based on the positional deviation of the laser radiation position; 
(iv) removing at least the plurality of sintered sections from the irradiation region as the recoater head is moved in the horizontal uniaxial direction; and 
forming a first sintered layer that constitutes a laminated and shaped article by irradiating the laser to the powder layer.
( as recited in claim 1)
Buller et al, USPubN: 2017/0239721 (herein Buller) discloses a computer-attached additive manufacturing system for controlling the sintering of powder-based layers associated with layer-by-layer 3D-object formation, the 3D printing having a flattening effect of a recoater/dispenser, where monitoring of transformation of the material (sintered layers) added on top of a build platform uses sensor means (optical fiber detector) positioned in real-time with the sintering to provide dynamic state of various variables – e.g. metrological parameters- into a feedforward mode and loopback to the control model, for effect of optimization and quality assurance adjustment; the latter including amount of heat density augmentation or reduction made to a local region of a layer, increase to melting power or liquefying strength, spacing between consecutive layers, compensating for deviation due to deformation and geometric/morphologic idiosyncrasies by a moving object, due to variability of a melt pool or length scale, or due to shape of the material being layered, properties of the material, or in response to vicinity characteristics from a centered irradiation spot, the adjustment including set-point correction based on pattern of energy application to specific exposed areas, and depth of layer affected, position of an optical elements of the monitoring, shifting of energy wavelengths patterns, and program control integrated with the control model based on correlating outcome and actual capture.
The additive built and adjustment of energy, optical means and, material and powder bed and consideration of vicinity respective to a centered energy irradation in Buller’s 3D printing fails to teach and suggest removing at least the plurality of sintered sections from the irradiation region as the recoater head is moved in the horizontal uniaxial direction – as in (iv) and correcting the actual laser radiation position of each of the sintered sections to the target laser radiation position per effect of calculating actual laser radiation positions from center of gravity positions of the plurality of sintered sections as in (iii), the sintering including forming a plurality of sintered sections in which the metal powder material is sintered to surround an irradiation region which is a predetermined region of the powder layer by radiating a laser on at least a plurality of places of outermost positions in the irradiation region as set forth in (ii)
	Wilkening et al, USPN: 5,832,415 (herein Wilkening) discloses apparatus for generating a test pattern comprises a laser and XY scanner, and a controller for the scanner, the apparatus for evaluating the test pattern per effect of a video camera 10 and a where the light-sensitive film from being exposed to radiation by deflecting of the beam onto the scanner 3, provides test pattern in the form of a test grid representing a coordinate grid of actual coordinates, and the center of the light-sensitive film where the center of the working field is separately marked for producing a center code, the generated test pattern subjected thereafter to examination and grid crossing points of the test grid located within the pattern portion being digitized, so that picture coordinates upon observation may be construed as deviating from the real coordinates which are predefined by the target points of the laser beam on the working in the sense that a deviation detected between the picture coordinates and the real coordinates in the working plane (as produced by the imaging process of the camera), is corrected so that the actual positions of the laser beam within the overall pattern are obtained in real coordinates and the evaluation of the overall pattern is stored in a protocol, e.g. elevational correction ported into a rapid prototyping system for controlling the scanner.  The elevation correction imparted to operation of a scanner in Wilkening for CNC grid-coordinates evaluation underlying a laser-based correction system and imaging by camera-based capture has no concern for sintering layers using powder fusion/melting, physical adjustment to the power bed and correction to heat intensity due to deformation of a solid target, repositioning of beam in light of relative deviation  between surrounding regions applied-beam and a center region irradiation; nor is Wilkening scanner-based correction concerned with using a recoater to flatten newly formed powdered material at a given layer per effect of 3D superimposition forming.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 03, 2022